Citation Nr: 0407211	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  02-01 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for chronic venous 
insufficiency of the left lower extremity, currently 
evaluated as 60 percent disabling.

2.  Entitlement to an increased rating for chronic venous 
insufficiency of the right lower extremity, currently 
evaluated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from May 1959 to 
January 1963.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix, Arizona.  

In July 2003, the veteran had a hearing before the 
undersigned Board member at the RO.  At that hearing, the 
veteran submitted additional evidence consisting of VA 
medical records dated in August 2001 and a list of the 
veteran's medications.  The veteran also submitted a 
duplicate copy of a statement of a VA healthcare provider 
dated in June 2003.  The veteran waived Ro consideration of 
this evidence.  

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
you if further action is required on your part.  


REMAND

Under the Veterans Claims Assistance Act of 2000, VA is 
required to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  38 U.S.C.A. § 5103A(a) (West 2002); 38 
C.F.R. § 3.159(c), (d)) (2003).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3)).  VA is also required to provide 
examinations when necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  

The most recent VA compensation examination of the veteran's 
bilateral venous insufficiency was conducted in September 
2000.  On physical examination, the examiner noted chronic 
edema of the right leg, among other things.  The Board notes 
that evidence subsequent to that examination suggests that 
the veteran's disabilities have become more severe.  A VA 
health care provider indicated in a statement dated in June 
2003 that the veteran has had numerous episodes of tense 
edema of the both lower extremities and that the veteran has 
experienced distressing nocturnal pain.  At the July 2003 
hearing, the veteran asserted that the symptoms associated 
with his service-connected right and left lower extremity 
disabilities are more disabling than currently evaluated.  
The veteran reported chronic bilateral leg pain and swelling.  
In light of these factors the Board is of the view that a 
contemporaneous VA examination is necessary to determine that 
severity of the veteran's chronic venous insufficiency of the 
right and left lower extremities.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); 38 C.F.R. § 3.159(c)(4).

In April and May 2003, VA sent the veteran letters asking him 
to submit additional evidence to support his claims.  The 
veteran was informed that he should submit the evidence, 
essentially, within 30 days of the letters, respectively, and 
if the evidence is not received within that time, his claims 
would be decided based on the evidence of record.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007-7010 (Fed.Cir.). Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
Fed. Cir. 2003) (reviewing related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to response to a VCAA 
notice.  

Accordingly, the case is remanded to the RO for the 
following: 

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with Paralized Veterans of 
America v. Secretary of Veterans Affair.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003) are fully met.  In so 
doing, the RO must convey (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) the information and evidence 
that the VA will seek to provide; (3) the 
information and evidence that the 
claimant is expected to provide; and (4) 
notice that the claimant is to provide 
any evidence in his or her possession 
that pertains to the claim(s).  Duplicate 
copies of evidence currently in the file 
need not be submitted.  

2.  The veteran should be afforded a VA 
peripheral vascular examination to 
determine the current level of severity 
of his service-connected chronic venous 
insufficiency of his left and right lower 
extremities.  A copy of the claims folder 
should be made available to the examiner.  
The examiner should indicate that such a 
review was conducted.  All indicated 
tests or studies should be accomplished 
and all findings reported in detail.  The 
examiner should indicate whether there is 
any evidence of board like edema and 
whether it is accompanied by constant 
pain at rest.   

3.  After completion of the development 
called for above, and after undertaking 
any additional development deemed 
warranted by the record, the RO should 
readjudicate the issues on appeal.  

4.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The requisite 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 


Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



